The conviction herein was upon an information which alleges that the defendant "did unlawfully and feloniously break and enter a store building to-wit: store building of the Independent Wholesale Grocery, Mulberry, Florida, which said Independent Wholesale Grocery is owned by Mutual Stores, Inc., with intent to commit a felony to-wit: "store building."
The name of the owner of the building which was broken and entered must be stated with accuracy. Pells v. State, 20 Fla. 774; Davis v. State, 51 Fla. 37, 40 So.2d 179; Vicente v. State,55 Fla. 197, 63 So.2d 423; Burnes v. State, 89 Fla. 494, *Page 362 104 So.2d 783; Davis v. State, 54 Fla. 34, 44 So.2d 757; Tilly v. State, 21 Fla. 242; Presley v. State, 61 Fla. 46,54 So. 367; Smith vs. State, 96 Fla. 30, 117 So.2d 377; Dees v. State,99 Fla. 1144, 128 So.2d 485; Kirtsinger vs. State, 99 Fla. 433,126 So.2d 767; Leslie v. State, 35 Fla. 171, 17 So.2d 555.
The allegation as to ownership is "a store building of the Independent Wholesale Grocery, Mulberry, Florida, which said Independent Wholesale Grocery is owned by Mutual Stores, Inc." Assuming that "Mutual Stores, Inc." is a corporation, the allegation that the building broken and entered is a store building of the Independent Wholesale Grocery which said Independent Wholesale Grocery is owned by Mutual Stores, Inc., is merely an allegation that the Mutual Stores, Inc., owns the Independent Wholesale Grocery, not the store building of the Independent Wholesale Grocery, and there is no allegation that the Independent Wholesale Grocery is a corporation. See Pells v. State, 20 Fla. 774. The allegation as to ownership of the store building is insufficient to sustain a conviction that is challenged by writ of error.
Reversed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.